                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ABDIWALI MUSSE,                                    CASE NO. C18-1736-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    WILLIAM HAYES et al.,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for a trial
18   continuance and an amendment of case schedule deadlines (Dkt. No. 20). Having considered the
19   motion and the relevant record, the Court hereby GRANTS the motion and ORDERS that:
20          1. The jury trial is continued to June 15, 2020;
21          2. Pre-trial orders must be filed by June 5, 2020;
22          3. The 39.1 mediation must be completed by April 10, 2020;
23          4. Trial briefs must be submitted by June 11, 2020;
24          5. Proposed voir dire/jury instructions must be submitted by June 11, 2020;
25          6. Discovery must be completed by February 16, 2020;
26          7. Dispositive motions must be filed by March 17, 2020.


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 1
 1        DATED this 9th day of September 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 2
